                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 FREDRICK GOINGS,                                 )
                                                  )
                Plaintiff,                        )
                                                  )
 vs.                                              )   Case No. 3:19-cv-00212-SMY
                                                  )
 KENT E. BROOKMAN, et al.,                        )
                                                  )
               Defendants.                        )

                                            ORDER

       This matter is before the Court on Defendant David Childers’s Amended Motion to Set

Aside Default. (Doc. 88). Childers was served with a Summons and his responsive pleading was

due by December 22, 2020. (Doc. 62). He failed to move, answer, or otherwise plead in response

to the First Amended Complaint by that deadline. Consequently, a Clerk’s Entry of Default was

docketed on March 4, 2021. (Doc. 73).

       Childers filed a Motion to Set Aside Default on May 6, 2021 (Doc. 84). The motion was

denied without prejudice on May 17, 2021 and Childers was granted leave to file an amended

motion on or before June 7, 2021 (Doc. 87). Childers filed an Amended Motion to Set Aside

Default on June 4, 2021. (Doc. 88). Plaintiff has not filed a response and the time for doing so

has expired.

       “A party seeking to vacate an entry of default prior to the entry of judgment must show:

(1) good cause for the default; (2) quick action to correct it; and (3) a meritorious defense to the

complaint.” Cracco v. Vitran Express, Inc., 559 F.3d 625, 630–31 (7th Cir.2009) (citations

omitted); Fed. R. Civ. P. 55(c). Childers, who recently retired from the Illinois Department of

Corrections, alleges he did not know he needed to request representation by the Attorney General’s

Office. Once he was made aware of the issue, he took quick action to correct the default. Based
on these allegations and this Court’s preference for adjudication on the merits, the Court finds

Defendant Childers has satisfied the requirements to have the default entry vacated.

       Accordingly, Defendant Childers’s Amended Motion to Set Aside Default (Doc. 88) is

GRANTED and the Clerk’s Entry of Default (Doc. 73) is VACATED. Defendant Childers shall

file a responsive pleading within 7 days of the date of this Order.

       IT IS SO ORDERED.

       DATED: July 12, 2021

                                                      s/ Staci M. Yandle_________
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                 2
